DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on October 26, 2021 has been received. Claims 1-13 and 19-25, of which claims 19-22 are withdrawn.
Claims 1-13 and 23-25 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on October 26, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2012/032458 A2), in view of Page (US Patent No. 1,789,494), further in view of Hamilton (US Patent No. 2,629,996) and Crosby (US PG Pub 2013/0152275).
Regarding claim 1, Cohen discloses a sock (100) comprising:
a seamlessly knit tubular body (103; see Fig. 1A and paragraphs 0019-0020) having a textile wall (knitted wall forming the tubular body, see at least paragraph 0019), wherein a bisecting reference plane bisects the tubular body into a medial side and a lateral side on opposing sides of the bisecting reference plane (see annotated Fig. 1A); and
a toe seam (taped toe seam 104) joining a toe portion (101) of the knit sock to the seamlessly knit tubular body of the knit sock (see Figs. 1A-1B and paragraphs 0020-0029), the toe seam having a first terminal end, a second terminal end, and a toe-seam length (length along width of sock between the two terminal ends) extending between the first terminal end and the second terminal end (see annotated Fig. 1A).

    PNG
    media_image1.png
    827
    620
    media_image1.png
    Greyscale

Cohen further discloses wherein the toe seam (104) may be located at various locations of the sock, including at the top and/or bottom parts of the sock, a right side and/or a left side of the sock, or on one or more sides or regions of the sock (see paragraph 0029) but fails to explicitly disclose wherein the toe seam is located such that the bisecting reference plane extends through at least the first terminal end of the toe seam.
However, based on Cohen’s teachings and the multiple possible seam locations disclosed by Cohen, including at a right side, a left side, and/or a side portion of the sock (see above), it See MPEP 2144.04 (VI)(C).
Furthermore, the Examiner notes that Cohen appears to depict wherein the toe seam extends along about half of the circumference of the sock (see Figs. 1A-1B), and it would have been obvious to one having ordinary skill in the art that a toe seam that is positioned at the right or left side of the sock and that extends along about half of the circumference of the sock, would end at or around the bisecting reference plane between the left and right sides of the sock.
The Examiner further notes that Applicant does not appear to provide any criticality for the bisecting reference plane exactly extending through the first terminal end of the toe seam, and paragraph 0042 of the instant specification also states: “The toe seam 124, as shown, may extend from a first terminal end 142 on the top/dorsal portion 132 of the tubular body 128 to a second terminal end 144 on the bottom/plantar portion 134 of the tubular body 128. Further, in accordance with aspects herein, the bisecting reference plane 122 may extend through the first terminal end 142 as shown in FIG. 5A. And as shown in FIG. 5B, the bisecting reference plane 122 may further extend through the second terminal end 144 of the toe seam 124. In example aspects, the first terminal end 142 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122, and the second terminal end 144 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122.” As such, the feature of the bisecting reference plane exactly extending through the first terminal end 
Cohen fails to explicitly disclose wherein the toe portion is a reciprocally knit segment of the knit sock.
However, Page teaches a knitted sock having a toe portion formed by reciprocal knitting (see Fig. 1 and page 1, lines 1-32 and 78-100), so as to allow the toe portion to have successively narrowed and/or widened portions, for conforming to the three-dimensional shape of a wearer’s toes without producing excess fabric in the corners of the toe pocket (see page 1, lines 1-32).
Therefore, based on Page’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s toe portion to be formed by reciprocal knitting, so as to form a reciprocally knit segment of the knit sock; as doing so would allow the toe portion to have successively narrowed and/or widened portions, for conforming to the three-dimensional shape of a wearer’s toes without producing excess fabric in the corners of the toe pocket.
Cohen also fails to disclose wherein the medial side of the tubular body comprises an integrally knit toe anchor, wherein the integrally knit toe anchor is configured to engage an anatomical region of a medial portion of a foot of a wearer, when the sock is in an as-worn configuration.
However, Hamilton teaches a knit sock (see sock of Figs. 1-7) having a tubular textile body (4), wherein a medial side of the sock includes an integrally knit toe anchor (27; see Figs. 1, 2, and 6 and column 1, lines 6-52), wherein the integrally knit toe anchor is configured to engage an anatomical region of a medial portion of a foot of a wearer, when the sock is in an as-worn configuration (see Figs. 1, 2, and 6).

Therefore, based on Hamilton’s and Crosby’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s sock to include an integrally knit toe anchor, wherein the integrally knit toe anchor is configured to engage an anatomical region of a medial portion of a foot of a wearer, when the sock is in an as-worn configuration; as doing so would allow for natural motion of the foot and for enhanced tactile feedback and gripping ability. Furthermore, it is noted that providing an integrally knit toe anchor would eliminate excess seams, for enhanced durability and wearer comfort.

Regarding claim 2, the modified sock of Cohen (i.e., Cohen in view of Page, Hamilton, and Crosby) is further disclosed wherein the integrally knit toe anchor (26 of Crosby) divides a toe portion (16 of Crosby) of the knit sock into a first toe aperture (big toe aperture) and a second toe aperture (aperture for the smaller four toes, see Figs. 1-4 and paragraph 0024 of Crosby).



Regarding claim 5, the modified sock of Cohen (i.e., Cohen in view of Page, Hamilton, and Crosby) is further disclosed wherein the first toe aperture (big toe aperture of Crosby) is configured to receive the wearer's hallux when the sock is in the as-worn configuration (see Figs. 1-4 and paragraph 0024 of Crosby).

Regarding claim 6, Cohen, Page, Hamilton, and Crosby together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the bisecting reference plane further extends through the second terminal end of the toe seam.
However, as noted above, Cohen further discloses wherein the toe seam (104) may be located at various locations of the sock, including at the top and/or bottom parts of the sock, a right side and/or a left side of the sock, or on one or more sides or regions of the sock (see paragraph 0029).
Based on Cohen’s teachings and the multiple possible seam locations disclosed by Cohen, including at a right side, a left side, and/or a side portion of the sock (see above), it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have rearranged the location of the toe seam, such that the bisecting reference plane would also extend through the second terminal end of the toe seam, as it has been held that rearranging parts of an invention involves only routine skill in the art, Cohen already teaches a See MPEP 2144.04 (VI)(C).
Furthermore, as discussed above, the Examiner notes that Cohen appears to depict wherein the toe seam extends along about half of the circumference of the sock (see Figs. 1A-1B), and it would have been obvious to one having ordinary skill in the art that a toe seam that is positioned at the right or left side of the sock and that extends along about half of the circumference of the sock, would end at or around the bisecting reference plane between the left and right sides of the sock.
Again, the Examiner further notes that Applicant does not appear to provide any criticality for the bisecting reference plane exactly extending through the second terminal end of the toe seam, and paragraph 0042 of the instant specification also states: “The toe seam 124, as shown, may extend from a first terminal end 142 on the top/dorsal portion 132 of the tubular body 128 to a second terminal end 144 on the bottom/plantar portion 134 of the tubular body 128. Further, in accordance with aspects herein, the bisecting reference plane 122 may extend through the first terminal end 142 as shown in FIG. 5A. And as shown in FIG. 5B, the bisecting reference plane 122 may further extend through the second terminal end 144 of the toe seam 124. In example aspects, the first terminal end 142 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122, and the second terminal end 144 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122.” As such, the feature of the bisecting reference plane exactly extending through the second terminal end of the toe seam does not appear to be critical, and appears to be an obvious matter of design choice which fails to patentably distinguish over Cohen’s lateral toe seam.


a seamlessly knit tubular body (103; see Fig. 1A and paragraphs 0019-0020) having a medial dorsal portion, a medial plantar portion, a lateral dorsal portion, and a lateral plantar portion (see annotated Figs. 1A-1B), wherein the seamlessly knit tubular body is bisected by a bisecting reference plane (see annotated Fig. 1A), wherein the medial dorsal portion and the medial plantar portion are located on a first side (i.e., medial side) of the bisecting reference plane and the lateral dorsal portion and the lateral plantar portion are located on a second side (i.e., lateral side) of the bisecting reference plane, wherein the first side is opposite the second side (see Figs. 1A-1B);
a toe seam (taped toe seam 104) joining a toe portion (101) of the knit sock to the lateral dorsal portion and the lateral plantar portion of the seamlessly knit tubular body (see Figs. 1A-1B and paragraphs 0020-0029, Cohen teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., joining the toe portion to the lateral dorsal and plantar portions), the toe seam having a first terminal end, a second terminal end, and a toe-seam length (length along width of sock between the two terminal ends) extending between the first terminal end and the second terminal end (see annotated Fig. 1A), wherein more than 50% of the toe-seam length is located in the lateral dorsal portion, the lateral planar portion, or any combination thereof (see paragraph 0028 and note above, Cohen teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having more than 50% of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

    PNG
    media_image2.png
    774
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    760
    631
    media_image3.png
    Greyscale

Cohen further discloses wherein the toe seam (104) may be located at various locations of the sock, including at the top and/or bottom parts of the sock, a right side and/or a left side of the sock, or on one or more sides or regions of the sock (see paragraph 0029) but fails to explicitly disclose wherein the toe seam is located such that the bisecting reference plane extends through at least the first terminal end of the toe seam.
See MPEP 2144.04 (VI)(C).
Furthermore, the Examiner notes that Cohen appears to depict wherein the toe seam extends along about half of the circumference of the sock (see Figs. 1A-1B), and it would have been obvious to one having ordinary skill in the art that a toe seam that is positioned at the right or left side of the sock and that extends along about half of the circumference of the sock, would end at or around the bisecting reference plane between the left and right sides of the sock.
The Examiner further notes that Applicant does not appear to provide any criticality for the bisecting reference plane exactly extending through the first terminal end of the toe seam, and paragraph 0042 of the instant specification also states: “The toe seam 124, as shown, may extend from a first terminal end 142 on the top/dorsal portion 132 of the tubular body 128 to a second terminal end 144 on the bottom/plantar portion 134 of the tubular body 128. Further, in accordance with aspects herein, the bisecting reference plane 122 may extend through the first terminal end 142 as shown in FIG. 5A. And as shown in FIG. 5B, the bisecting reference plane 122 may further extend through the second terminal end 144 of the toe seam 124. In example aspects, the first terminal end 142 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122, and the second terminal end 144 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122.” As such, the feature of the bisecting reference plane exactly extending through the first terminal end of the toe seam does not appear to be critical, and appears to be an obvious matter of design choice which fails to patentably distinguish over Cohen’s lateral toe seam.
Cohen fails to explicitly disclose wherein the toe portion is a reciprocally knit segment of the knit sock.
However, Page teaches a knitted sock having a toe portion formed by reciprocal knitting (see Fig. 1 and page 1, lines 1-32 and 78-100), so as to allow the toe portion to have successively narrowed and/or widened portions, for conforming to the three-dimensional shape of a wearer’s toes without producing excess fabric in the corners of the toe pocket (see page 1, lines 1-32).
Therefore, based on Page’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s toe portion to be formed by reciprocal knitting, so as to form a reciprocally knit segment of the knit sock; as doing so would allow the toe portion to have successively narrowed and/or widened portions, for conforming to the three-dimensional shape of a wearer’s toes without producing excess fabric in the corners of the toe pocket.
Cohen also fails to disclose wherein the sock includes an integrally knit toe anchor located in the medial dorsal portion, in the medial plantar portion, or any combination thereof, wherein the integrally knit toe anchor is configured to engage an anatomical region of a medial portion of a foot of a wearer, when the sock is in an as-worn configuration.
However, Hamilton teaches a knit sock (see sock of Figs. 1-7) having a tubular textile body (4), wherein a medial side of the sock includes an integrally knit toe anchor (27; see Figs. 1, 2, and 6 and column 1, lines 6-52), wherein the integrally knit toe anchor is configured to 
Furthermore, Crosby teaches a sock (10) having a tubular textile body (12, see Figs. 1-4 and paragraphs 0023-0026), wherein a medial side of the sock includes a toe anchor (26), wherein the toe anchor is configured to engage an anatomical region of a medial portion of a foot of a wearer (i.e., medial region between the big toe and the second toe), when the sock is in an as-worn configuration (see Figs. 1-4 and paragraphs 0023-0024 of Crosby), as doing so would allow the toe portion of the sock to form multiple for the wearer’s toes to pass through, to allow for natural motion of the foot and for enhanced tactile feedback and gripping ability (see paragraphs 0013 and 0024).
Therefore, based on Hamilton’s and Crosby’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s sock to include an integrally knit toe anchor located in the medial dorsal portion, in the medial plantar portion, or any combination thereof, wherein the integrally knit toe anchor is configured to engage an anatomical region of a medial portion of a foot of a wearer, when the sock is in an as-worn configuration; as doing so would allow for natural motion of the foot and for enhanced tactile feedback and gripping ability. Furthermore, it is noted that providing an integrally knit toe anchor would eliminate excess seams, for enhanced durability and wearer comfort.

Regarding claim 8, the modified sock of Cohen (i.e., Cohen in view of Page, Hamilton, and Crosby) is further disclosed wherein more than 75% the toe-seam length (length of toe seam 104 of Cohen) is located in the lateral dorsal portion, the lateral plantar portion, or any or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having more than 75% of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

Regarding claim 9, the modified sock of Cohen (i.e., Cohen in view of Page, Hamilton, and Crosby) is further disclosed wherein more than 90% the toe-seam length (length of toe seam 104 of Cohen) is located in the lateral dorsal portion, the lateral plantar portion, or any combination thereof (see paragraph 0028 and note above in rejection of claim 7; Cohen teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having more than 90% of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

Regarding claim 10, the modified sock of Cohen (i.e., Cohen in view of Page, Hamilton, and Crosby) is further disclosed wherein an entirety of the toe-seam length (length of toe seam 104 of Cohen) is located in the lateral dorsal portion, the lateral plantar portion, or any combination thereof (see paragraph 0028 and note above in rejection of claim 7; Cohen teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having an entirety of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

Regarding claim 11, the modified sock of Cohen (i.e., Cohen in view of Page, Hamilton, and Crosby) is further disclosed wherein the integrally knit toe anchor (26 of Crosby) divides a toe end (16 of Crosby) of the tubular body into a first toe aperture (big toe opening) and a second toe aperture (opening for the smaller four toes, see Figs. 1-4 and paragraph 0024 of Crosby).

Regarding claim 12, the modified sock of Cohen (i.e., Cohen in view of Page, Hamilton, and Crosby) is further disclosed wherein the first toe aperture (big toe opening of Crosby) has a smaller diameter than the second toe aperture (opening for the smaller four toes, see Figs. 1-4 and paragraph 0024 of Crosby).

Regarding claim 23, the modified sock of Cohen (i.e., Cohen in view of Page, Hamilton, and Crosby) is further disclosed wherein more than 50% the toe-seam length (length of toe seam 104 of Cohen) is located in a lateral dorsal portion, a lateral plantar portion, or any combination thereof of the lateral side of the seamlessly knit tubular body (see paragraph 0028 and annotated Figs. 1A-1B of Cohen; Cohen teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having more than 50% of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

Regarding claim 24, the modified sock of Cohen (i.e., Cohen in view of Page, Hamilton, and Crosby) is further disclosed wherein more than 75% the toe-seam length (length of toe seam 104 of Cohen) is located in a lateral dorsal portion, a lateral plantar portion, or any combination or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having more than 75% of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

Regarding claim 25, the modified sock of Cohen (i.e., Cohen in view of Page, Hamilton, and Crosby) is further disclosed wherein more than 90% the toe-seam length (length of toe seam 104 of Cohen) is located in a lateral dorsal portion, a lateral plantar portion, or any combination thereof of the lateral side of the tubular body (see paragraph 0028 and annotated Figs. 1A-1B of Cohen; Cohen teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having more than 90% of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, Page, Hamilton, and Crosby, as applied to claims 2 and 12 above, in view of Heathcote et al. (herein Heathcote)(US PG Pub 2014/0033567).
Regarding claim 3, Cohen, Page, Hamilton, and Crosby together teach the limitations of claim 2, as discussed above, but fail to further teach wherein the knit sock includes a heel opening configured to receive a heel portion of the wearer's foot when the knit sock is in the as-worn configuration.

Therefore, based on Heathcote’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s knit sock to further include a heel opening configured to receive a heel portion of the wearer's foot when the knit sock is in the as-worn configuration; as doing so would allow the wearer’s heel to directly contact a ground surface to provide grip and positional stability.

Regarding claim 13, Cohen, Page, Hamilton, and Crosby together teach the limitations of claim 12, as discussed above, and further teach wherein the sock includes a heel end (102 of Cohen) of the seamlessly knit tubular body (101, 102, 103 of Cohen) opposite the toe end (101 of Cohen), but fail to further teach wherein the heel end includes a heel aperture configured to receive a wearer’s heel when the knit sock is in the as-worn configuration.
However, Heathcote teaches a sock (100) formed of a tubular textile body (110, see Figs. 1-4 and paragraphs 0039-0041), the sock including a medial toe anchor (125), and a heel aperture (104) configured to receive a heel (165) of the wearer's foot when the sock is in the as-worn configuration (see Figs. 1-4 and paragraphs 0046-0048), so as to allow the wearer’s heel to directly contact a ground surface to provide grip and positional stability (see paragraph 0047).
Therefore, based on Heathcote’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732